DETAILED ACTION
Claims 1-2 and 5-6 are pending, and claims 5-6 are currently under review.
Claims 1-2 are withdrawn.
Claims 3-4 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/30/2022 has been entered.  Claims 1-2 and 5-6 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/01/2022.
The examiner acknowledges applicants’ remarks regarding the publication date of Ando et al. (EP0688882) of 12-1995.  However, since Ando et al. is no longer relied upon, the prior art of EP0688882 will not be recited in the current PTO-892 form as said prior art is not currently being recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaguma et al. (US 2009/0022636) in view of Hornbuckle (EP0370645).
Regarding claims 5-6, Inaguma et al. discloses a method of making a coated ferritic stainless steel [abstract, 0057]; wherein said method includes the steps of providing a ferritic stainless steel, coating said stainless steel having a thickness of 0.015 to 0.4 mm with an Al coating of 5 to 100 micrometers thick on each side, and subjecting said coated steel to a diffusion heat treatment of 800 to 1250 degrees C in non-oxidizing atmosphere for 2 hours in a particular embodiment [0048-0049, 0054-0058, 0063, 0071].  The examiner notes that the overlap between the aforementioned coating and heating parameters of Inaguma et al. and the instant claims are prima facie evidence of obviousness.  See MPEP 2144.05(I).  Inaguma et al. is further silent regarding multiple instances of diffusion heat treatment, which meets the claimed limitation of one heat treatment.
Inaguma et al. further teaches utilizing an initial steel sheet having about 3.5 to 6.5 mass percent Al [0057].  Although Inaguma et al. does not expressly teach formula (1) as claimed, the examiner submits that the above parameters of Inaguma et al. overlap the instantly claimed formula (1), which is prima facie obviousness.  See MPEP 2144.05(I).  As a mere example to demonstrate said overlap, the examiner notes that parameters of Inaguma et al. of 0.4mm steel sheet thickness, and 100 micrometers coating thickness, and an Al content of 5 weight percent result in a value of 12.5.
Inaguma et al. does not expressly teach a ferritic stainless steel composition as claimed.  Hornbuckle discloses a ferritic stainless steel composition as seen in table 1 below [p.2].  Said composition is useful for applications in vehicle exhaust systems [p.2], which the examiner notes is also applicable to the disclosure of Inaguma et al. [0066].  Therefore, it would have been obvious to modify the method of Inaguma et al. by utilizing the composition of Hornbuckle for vehicle exhaust systems.  The examiner notes that the overlap between the composition of Hornbuckle and the claimed coating substrate composition is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
The examiner further notes that the steel composition of Hornbuckle further overlaps with the final ferritic stainless steel composition as claimed, which is prima facie obvious.  See MPEP 2144.05(I).  Alternatively, the examiner submits that the final ferritic stainless steel composition as claimed would have naturally flowed from the combination of Inaguma et al. and Hornbuckle.  See MPEP 2145(II).  Specifically, the examiner notes that the final composition merely differs from the initial coating substrate composition in the Al amount.  This feature is obtained by providing the claimed coating substrate composition (ie. table 1 below) and subjecting said composition to the claimed heat treatment at 600 to 1300 degrees C for 1 minute or more such that Al is diffused from the coating into the stainless steel composition [0055 spec.].  Accordingly, Hornbuckle discloses an overlapping composition as shown below, and Inaguma et al. discloses applying an Al coating and performing diffusion heat treatment of 800 to 1250 degrees C for 2 hours to diffuse Al as stated above.  Since the prior art discloses an overlapping composition and identical processing relative to that stated above, overlapping values of Al would have naturally flowed in the final alloy suggested by the combination of Inaguma et al. and Hornbuckle absent concrete evidence to the contrary.  See MPEP 2145(II) and MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 5 (wt.%)
Claim 6 (wt.%)
Hornbuckle (wt.%)
C
0 – 0.03
0 – 0.03
0 – 0.5
Si
0 – 1
0 – 1
0 – 3
Mn
0 – 1
0 – 1
0 – 2
P
0 – 0.04
0 – 0.04
0 – 0.1
S
0 – 0.01
0 – 0.01
0 – 0.01
Cr
11 – 30
11 – 30
10 – 25
Al
2.5 – 6.5
2.5 – 6.5
1 – 10
Ni
0.05 – 0.5
0.05 – 0.5
0 – 5
N
0 – 0.02
0 – 0.02
0 – 0.02
At least one of
Zr
Hf

– 0.2
0.01 – 0.2

– 0.2
0.01 – 0.2

0.01 – 0.1
0.01 – 1 
At least one of 
REM
Cu
Ti
Nb
V
Mo
W
BCa
Mg
n/a

– 0.2
– 0.1
– 0.5
– 0.5
– 0.5
– 6

– 6
0.0001 – 0.05
0.0002 – 0.01
0.0002 – 0.01

0.01 – 0.2
0 – 1 
0 – 2 


0 – 1 
Fe & Impurities
Balance
Balance
Balance



Response to Arguments
The previous rejections over Sasabe et al. and Ando et al. have been withdrawn in view of applicants’ amendments and remarks.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection made over Inaguma et al. above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734